The Chibe Justice:
The case must be dismissed. By analogy to the statute-limiting* the' time for bringing writs of error to two years, the party who, for that length of time, neglects to cause the case he has procured to be settled, to be returned to thisr Court, must be deemed to have abandoned it. If we look into tbe reasons given here for the delay, we can not regard them as sufficiently excusing it after the first six or eight-months.
But as either party might have moved in the cause after-the case had been settled and filed, we will not give costa, on this motion.